Citation Nr: 0904679	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-17 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to June 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claims. 


FINDINGS OF FACT

1.  The veteran has not been diagnosed with PTSD, and the 
evidence of record fails to corroborate any of his reported 
in-service stressors.  

2.  Bilateral hearing loss did not manifest during the 
veteran's active service or for many years thereafter, nor is 
it otherwise causally related to service.

3.  Tinnitus did not manifest during the veteran's active 
service or for many years thereafter, nor is it otherwise 
causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2008).

2.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).  

3.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in December 2003 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service treatment records and VA treatment records.  
The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination, nor solicited a medical opinion 
regarding PTSD, hearing loss, or tinnitus.  However, no VA 
examination is necessary to satisfy the duty to assist in 
this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a 
medical examination or opinion when such is necessary to make 
a decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  As discussed below, in regard to the 
veteran's PTSD claim, there is no evidence that the veteran 
has been diagnosed with such a disability and he has provided 
insufficient information to corroborate any stressor.  
Additionally, in regard to his hearing loss and tinnitus 
claims, there is no competent evidence that these conditions 
either manifested in service or are otherwise related to an 
event in service, and the Veteran has not reported 
experiencing a continuity of symptomatology since service.  
In such circumstances, there is no duty to obtain a medical 
examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  The statutory duty of VA to assist Veterans 
in developing claims does not include a duty to provide a 
Veteran with a medical examination and medical opinion absent 
a showing of a causal connection between his disability and 
his military service.  38 U.S.C.A. § 5103A(a, d); Wells v. 
Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection 

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  PTSD

The veteran contends that he has PTSD as a result of 
incidents that occurred during military service in Vietnam.  
To establish entitlement to service connection for PTSD a 
veteran must provide 1) medical evidence diagnosing PTSD; 2) 
a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), any 
veteran who engaged in combat during active service may 
submit satisfactory lay or other evidence as sufficient proof 
of service connection, despite the fact that there is no 
official record of the in-service stressor.  This 
presumption, however, does not warrant an automatic grant of 
service connection, but rather, eases the combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence fails to show that the veteran was awarded any 
medals or decorations for valor, combat experience, or combat 
injuries, and does not otherwise show that he had actual 
combat with the enemy.  Further, his DD-214 shows no 
certificates or awards denoting participation in combat.  The 
Board finds, therefore, that the combat presumption is not 
applicable to the veteran's claim, and corroborating evidence 
of the claimed events having actually occurred is required to 
support his claim.  See 38 U.S.C.A. § 1154(b); Doran v. 
Brown, 6 Vet. App. 283 (1994).

At the outset, the Board notes that the veteran has not been 
diagnosed with PTSD.  Under VA law and regulations, a valid 
claim of service connection does not exist absent evidence of 
a current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).   While the veteran has reported that he has 
PTSD, he has not indicated that he has sought treatment for 
such condition or that he has been diagnosed with a 
disability.  Additionally, the veteran's post-service VA 
treatment records are devoid of evidence of treatment for 
PTSD.  

Although the Board does not question the sincerity of the 
veteran's conviction that he has PTSD, as a lay person, he is 
not competent to establish a medical diagnosis merely by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (2007) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).   As such, the veteran's opinion is 
insufficient to provide the requisite diagnosis of a current 
medical condition.  

Further, even assuming that the veteran had been diagnosed 
with PTSD, in order for PTSD to be service connected, the 
diagnosis must be based on a corroborated in-service 
stressor.  In this case, the Veteran has not provided 
adequate information with which to attempt to corroborate his 
alleged in-service stressors.  

The Veteran has submitted some general information regarding 
his purported in-service stressors to support his service 
connection claim.  In December 2003, he reported that, while 
sweeping for land mines and grading roads in 1968, he saw a 
soldier from another company get killed by a land mine and 
was himself under enemy fire.  Additionally, in a subsequent 
December 2003 statement, the veteran reported witnessing 
numerous minor ambushes and sniper attacks, and seeing fellow 
soldiers injured and shot by mines and booby traps.  He also 
indicated that he had flashbacks whenever he heard a 
helicopter go by.  Finally, in a June 2005 statement, the 
veteran reported that he had recurring memories of being 
ambushed, getting shot at by snipers, and seeing dead bodies 
laid along the roadway that had been shot and mutilated.  The 
veteran stated that these events occurred in 1968 and 1969, 
while he was a truck driver in Saigon.  

In order to warrant an attempt at verification under M21-1MR, 
Part IV.ii.1.D.14.d., the veteran must describe his stressors 
with sufficient detail, providing, at a minimum, a 
description of a stressor that can be documented, the 
location where the incident took place, the approximate 60 
day period of the incident, and the unit of assignment at the 
time the stressful event occurred.  Although the veteran was 
requested to provide more specific information in a December 
2003 letter and at a June 2005 informal conference with a 
Decision Review Office, he has only provided the general 
information listed above.  Based on the limited amount of 
information provided by the veteran regarding his alleged 
stressors, it is impossible to conduct any meaningful 
research to corroborate the events he described.  

The Board notes that the factual data required, (i.e., names, 
dates, and places), are straightforward facts and do not 
place an impossible or onerous task on the appellant.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The duty to 
assist is not a one-way street; if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Id. 

As such, because the Veteran has not submitted any evidence 
showing that he has in fact been diagnosed with PTSD, and 
because the evidence currently of record fails to corroborate 
his reported stressors or to allow for additional meaningful 
research, the veteran's PTSD claim is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 5107(b).




B.  Hearing Loss and Tinnitus

The Veteran contends that his currently diagnosed bilateral 
hearing loss and tinnitus, which were first diagnosed in 
April 2005, were incurred in service in 1968.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service treatment records are devoid of any 
indication of hearing loss or tinnitus.  Rather, at 
separation in June 1969, the Veteran reported that he had no 
hearing loss or problems with his ears.  

Post-service, the veteran did not seek treatment for hearing 
loss and/or tinnitus until April 2005, more than 25 years 
following separation from service.  During this treatment, 
the Veteran reported that hearing loss had gradually set in 8 
years prior, and that his tinnitus had been nearly constant 
for 5 to 6 years.  The doctor diagnosed the veteran with mild 
bilateral sensorineural hearing loss in the mid-frequencies 
sloping to moderate hearing loss in the high frequencies, and 
reported that the Veteran had good word discrimination.  The 
doctor noted a positive history of military noise exposure, 
and although he encouraged the veteran to file for service 
connection and to try to protect his hearing from further 
noise exposure, he did not provide a nexus opinion as to the 
veteran's hearing loss and tinnitus.  

There is no evidence of subsequent VA or private treatment 
for hearing loss or tinnitus, however, these conditions were 
noted to be present during VA treatment in May 2005 and July 
2005.  

Although the veteran appears to contend that noise trauma 
during service caused his bilateral hearing loss and 
tinnitus, he has submitted no competent medical evidence or 
opinion to corroborate this contention.  See 38 C.F.R. § 
3.159(a)(1) (2007) (defining competent medical evidence).  
While the veteran is competent to report the symptoms of 
hearing loss and tinnitus, see Layno v. Brown, 6 Vet. App. 
465 (1994) (defining competent testimony as that which the 
witness has actually observed and is within the realm of his 
personal knowledge through use of his senses), his statements 
regarding the etiology these conditions are merely 
speculation as to a possible cause as he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his bilateral hearing loss and his time in service.  

Further, the veteran has not reported experiencing a 
continuity of symptomatology since service, but rather, 
stated during VA treatment that his hearing loss did not 
begin until approximately 1997 and his tinnitus did not begin 
until 1999 or 2000, more than twenty years after separation 
from service.  Moreover, the lengthy period of over 25 years 
without treatment for these conditions is evidence that there 
has not been a continuity of symptomatology, which weighs 
heavily against the veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

As there is no competent evidence showing that hearing loss 
was manifest to a degree of 10 percent or more during the 
first year following the veteran's separation from service, 
service connection on a presumptive basis is not warranted.  
See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board acknowledges that the veteran was likely exposed to 
noise trauma while in service; however, there is no competent 
medical evidence of record showing a nexus between the in-
service noise exposure and his currently diagnosed bilateral 
hearing loss and tinnitus.  Although a VA doctor suggested 
that the veteran file for service connection for these 
conditions, this suggestion does not constitute medical 
evidence of a nexus between these conditions and military 
service.  Accordingly, the criteria for service connection 
for these conditions have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  As the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b).  Therefore, the 
veteran's claims are denied.  


ORDER

Service connection for PTSD is denied.  

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


